         Case 3:17-cv-03615-VC Document 194 Filed 01/24/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  ILSA SARAVIA,                                     Case No. 17-cv-03615-VC
                 Plaintiff,
                                                    ORDER REGARDING
          v.                                        CONTINUATION OF STAY
  MATTHEW G. WHITAKER, et al.,
                 Defendants.



       As discussed at today’s hearing, absent extraordinary circumstances the stay will remain

in place for the duration of the shutdown. However, activities that are necessary to ensure

compliance with the terms of the preliminary injunction must continue. These activities include

providing class counsel with information on all arrests of unaccompanied minors who have

previously been placed with sponsors by ORR.

       IT IS SO ORDERED.
Dated: January 24, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
